            Case 18-24871-RAM   Doc 118    Filed 10/22/19   Page 1 of 14




     ORDERED in the Southern District of Florida on October 21, 2019.




                                                   Robert A. Mark, Judge
                                                   United States Bankruptcy Court
_____________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
                            MIAMI DIVISION
  ______________________________
                                 )
                                 )
  In re:                         )   CASE NO. 18-24871-BKC-RAM
                                )    CHAPTER   15
  VIACAO ITAPEMIRIM, S.A.,       )
  et al.,                        )
                                )
                 Debtors.        )
  ______________________________)

         ORDER (1) GRANTING FOREIGN REPRESENTATIVE’S MOTION TO
        RECONSIDER AND (2) DENYING COLA FILHO’S MOTION TO QUASH

        On May 14, 2019, the Court entered its Order Granting, Without

  Prejudice, Camilo Cola Filho’s Motion to Quash (the “Order Granting

  Motion to Quash”) [DE# 61].       That Order quashed a Notice of Rule

  2004 Examination duces tecum (the “Subpoena”) directed to Camilo

  Cola Filho (“Cola Filho”) by Elias Mubarak Junior, the foreign


                                       1
           Case 18-24871-RAM    Doc 118     Filed 10/22/19   Page 2 of 14



representative     in    this     chapter        15    case      (the       “Foreign

Representative”).

     After conducting further discovery, on July 17, 2019, the

Foreign Representative filed a Motion to Reconsider [the Order

Granting Motion to Quash] (the “Motion to Reconsider”) [DE# 87].

The Court conducted a hearing on the Motion to Reconsider on

September 18, 2019.      Having reviewed the record in this case,

including the Motion to Reconsider, Cola Filho’s Response in

Opposition to [the Motion to Reconsider] (the “Response”) [DE

#105], and the Foreign Representative’s Reply [DE #111], and having

reviewed applicable law, the Court finds cause to grant the Motion

to Reconsider and to vacate the Order Granting Motion to Quash [DE

#61].     For the reasons set forth below, the Court finds that

service of the Subpoena directed to Cola Filho was sufficient under

Rule 45 of the Federal Rules of Civil Procedure (“Rule 45”).

                  Factual and Procedural Background

     Cola Filho is a former principal of the Debtors, and the

Foreign    Representative      seeks   to    depose    and    receive       document

production from him.        To that end, the Foreign Representative

issued the Subpoena [DE #17] directing Cola Filho to produce

documents, and appear for deposition, on March 4, 2019, in Miami,

Florida.    On February 8, 2019, a process server personally served

the Subpoena on an individual named Kelly Araujo at an apartment

located at 1643 Brickell Ave., Unit 3904, Miami, Florida (the

                                       2
           Case 18-24871-RAM    Doc 118   Filed 10/22/19   Page 3 of 14



“Brickell Apartment”) [DE #28-1; DE #56, p.5].               The issue before

the Court is whether service of the Subpoena on Kelly Araujo at

the Brickell Apartment was effective service on Cola Filho under

Rule 45.

        Cola Filho retained two attorneys, Mark A. Mintz, Esq., whom

the Court admitted pro hac vice [DE #31], and local counsel Barry

S. Turner, Esq. [DE #29].       On March 1, 2019, Cola Filho moved, via

counsel, to quash the Subpoena (the “Motion to Quash”) [DE #28].

These    facts   indisputably    indicate     that    Cola     Filho      actually

received the Subpoena within less than a month of service on Kelly

Araujo.

        The Court entered scheduling orders on the Motion to Quash

[DE #33, 41].      In accordance with those scheduling orders, the

Foreign Representative filed a response in opposition to the Motion

to Quash [DE #43], Cola Filho filed a reply in support of his

Motion to Quash [DE #51], and the Court conducted a hearing on the

Motion to Quash on May 8, 2019.

        The Return of Service [DE #28-1], and the pleadings before

the Court as of the May 8th hearing date, supported an inference

that, at the time of service of the Subpoena, Kelly Araujo was

Cola Filho’s wife and resided at the Brickell Apartment.                  In fact,

the Motion to Quash stated that “[i]nstead of effectuating personal

service, the Foreign Representative served the Subpoena on Mr.

Cola Filho’s wife.” [DE #28, p.6] (emphasis added).

                                      3
           Case 18-24871-RAM   Doc 118     Filed 10/22/19   Page 4 of 14



        At the May 8, 2019 hearing on the Motion to Quash, Cola

Filho’s counsel, for the first time, stated that Kelly Araujo is

a “worker” at the Brickell Apartment.              Counsel also proffered a

marriage certificate between Cola Filho and his wife, Flavia

Nascimento Dos Santos.     Cola Filho’s counsel also stated that his

client, Cola Filho, has not been in the United States since

December 3, 2018.     These facts are accepted as true for purposes

of this Order.

        As previously described, on May 14, 2019, the Court entered

its Order Granting Motion to Quash.          The Court interpreted Rule 45

as allowing substitute service of a subpoena where such service is

reasonably calculated to ensure receipt by a deponent.                     Even so,

the Court quashed the Subpoena “[b]ecause the evidence before the

Court     [was]   insufficient    to       establish        that   the      Foreign

Representative effected substitute service on [Cola Filho].”                    The

Court authorized the Foreign Representative to conduct discovery

related to the sufficiency of his attempts to serve the Subpoena

on Cola Filho, and if appropriate, to seek reconsideration.

        Also, in the Order Granting Motion to Quash, the Court

rejected Cola Filho’s substantive objections to the areas of

inquiry subject of the Subpoena.           The Court stated that “[i]f the

Foreign Representative properly serves the Subpoena or establishes

that the Subpoena properly was served, [Cola Filho] must respond

to the Subpoena.” [DE #61, decretal paragraph 5].

                                       4
          Case 18-24871-RAM    Doc 118     Filed 10/22/19   Page 5 of 14



               Additional Facts Establishing that the
       Brickell Apartment was Cola Filho’s Residence in Miami

       The Motion to Reconsider describes the results of the Foreign

Representative’s discovery on the issue of service of the Subpoena.

Cola   Filho   filed   a   response   in    opposition      to   the   Motion   to

Reconsider [DE #105], arguing that Cola Filho has always resided

in Brazil.     From those and other pleadings, including the Foreign

Representative’s reply [DE #111], together with the arguments of

counsel at the September 18, 2019 hearing, the Court assumes the

following facts for purposes of this opinion.

       As stated earlier, a process server served the Subpoena on

February 8, 2019, on Kelly Araujo, a housekeeper at the Brickell

Apartment.     Cola Filho has not been in the United States since

December 3, 2018.          However, his family lived in the Brickell

Apartment until approximately May 2019.              Cola Filho visited his

family three times in 2018, each visit lasting two to three weeks,

and his family spent holidays with Cola Filho in Brazil.                    When

Cola Filho visited with his family in Miami, Florida, he lived in

the Brickell Apartment.       He is identified as a tenant or resident

of the Brickell Apartment in leasehold papers, including forms

submitted to the condominium association.

       During the 2018-2019 school year (roughly August 2018 – May

2019), the Brickell Apartment was home to Cola Filho’s wife and

children.      His minor children attended a local private school.


                                      5
             Case 18-24871-RAM     Doc 118    Filed 10/22/19   Page 6 of 14



Cola Filho maintained a Florida driver’s license and owned a

vehicle registered in Florida.                He paid rent for the Brickell

Apartment from a Wells Fargo bank account jointly owned with his

wife, and through a Florida business, Pietre M&G Marble and

Granite, LLC, is named as the visa sponsor for his wife.                        Copies

of rent checks and the Florida Department of Highway Safety & Motor

Vehicle records all list the Brickell Apartment as Cola Filho’s

address.

       In sum, the Foreign Representative has now established that

Cola   Filho’s      wife    and   children    were    living     in    the    Brickell

Apartment when the Subpoena was served and established that Cola

Filho resided at the Brickell Apartment when he visited Miami.

Cola Filho’s counsel did not contest these basic facts at the

September 18th hearing.

                        It is Appropriate for the Court to
                       Hear the Motion for Reconsideration

       In    his   Response,      Cola   Filho     argues   that      the    Motion   to

Reconsider is improper under Fed R. Civ. P. 60 because the evidence

regarding Cola Filho’s ties to the Brickell Apartment could have

been discovered prior to the hearing on the Motion to Quash [DE#

105, pp. 17-18].       The Court rejects this argument.

       First, the Order Granting the Motion to Quash granted leave

for    the   Foreign       Representative     to    conduct    further       discovery

relating to the sufficiency of service, essentially inviting the


                                          6
         Case 18-24871-RAM    Doc 118   Filed 10/22/19   Page 7 of 14



filing of a motion to reconsider if the Foreign Representative

discovered new, relevant evidence.          The Court finds additional

cause for reconsideration under Rule 60(b)(2), applicable here per

Rule 9024 of the Federal Rules of Bankruptcy Procedure. Cola Filho

did not challenge the process server’s return of service describing

Kelly Araujo as his wife until the May 8th hearing on his Motion

to Quash [DE #28, p.6].      The Foreign Representative had no reason

to initiate discovery on what appeared to be an undisputed fact.

The fact discovery compiled by the Foreign Representative after,

and because of proffers made during, the May 8, 2019 hearing is,

under Rule 60(b)(2), cause to reconsider the Order Granting Motion

to Quash.

             Applicable Standard for Service of a Subpoena

     Rule 45 governs the adequacy of service of the Subpoena in

this contested matter.    Service of a subpoena in a bankruptcy case

is the express and only subject of Rule 9016 of the Federal Rules

of Bankruptcy Procedure, and Bankruptcy Rule 9016 incorporates by

reference Rule 45.

     Cola Filho’s opposition to the Motion to Reconsider rests

largely on his argument that substitute service of a subpoena must

be accomplished under Florida law. As such, he argues that service

must be made at the person’s usual place of abode.                  The Court

rejects this argument.    Florida law is relevant to the adequacy of

service of a summons and complaint under Rule 4(e)(1), Fed. R.

                                    7
          Case 18-24871-RAM   Doc 118   Filed 10/22/19   Page 8 of 14



Civ. P., and Rule 7004(a)(1), Fed. R. Bankr. P.             In fact, all of

the Florida cases cited in Cola Filho’s Response addressed service

of complaints under Fla. Stat. § 48.031(1).

     Cola Filho also cites to Fla. Stat. § 48.031(3). That section

requires service of witness subpoenas in the same manner as service

of a complaint, namely personal service or service at the person’s

usual place of abode.     However, that is Florida law, and service

of a federal subpoena under Rule 45, unlike service under Rule 4,

does not provide for service under state law standards.1            Only Rule

45 governs the adequacy of service of the Subpoena in this case.

     Rule 45 requires that a subpoena be served by “delivering a

copy to the named person.” Fed. R. Civ. Pro. 45(b)(1).                  Although

the Court is vacating its Order Granting Motion to Quash, the Court

adopts its legal conclusion in that order, namely that Rule 45

allows for substitute service of a subpoena and that the relevant

inquiry   is   whether   service   of   the   subpoena      was   “reasonably

calculated” to ensure receipt of the subpoena by the deponent,

see, e.g., In re Falcon Air Express, Inc., No. 06-11877-BKC-AJC,

2008 WL 2038799 (Bankr. S.D. Fla. May 8, 2008).




1Cola Filho cites one federal case assessing adequacy of service
of a subpoena by reference to Florida law, Tec-Serv, LLC v. Crabb,
Case No. 11-62040-CIV-DIMITROULEAS/Snow, 2012 WL 12549912, at *2
(S.D. Fla. Dec. 5, 2012). That case is an unreported outlier with
no meaningful discussion of the applicability of Rule 4 to subpoena
service.

                                    8
            Case 18-24871-RAM   Doc 118    Filed 10/22/19   Page 9 of 14



       Ultimately, whether service is “reasonably calculated” to

reach a deponent is a fact-specific inquiry.                 Courts have found

substitute service to be effective when the subpoena is served on

the housekeeper of a deponent or on a relative of a deponent. See

Crescom Bank v. Terry, 269 F. Supp. 3d 708, 711 (D. S.C. 2017)

(service on deponent’s husband satisfies Rule 45); Bozo v. Bozo,

Case No. 12-CV-24174-WILLIAMS, 2013 WL 12128680, at *1 (S.D. Fla.

Aug. 16, 2013) (substitute service under Rule 45 is satisfied by

personal delivery of subpoenas “upon a maid” of the deponent and

by leaving subpoenas at the door of deponents’ home “after the

‘house manager’ refused to open the door to accept service by

hand’”); In re Falcon Air Express, Inc., No. 06-11877-BKC-AJC,

2008   WL   2038799   (Bankr.   S.D.   Fla.     May   8,    2008)   (service   on

deponent’s wife satisfies Rule 45).

       Courts also have approved service by mail delivery and service

on a deponent at an address other than the deponent’s primary

residence.     See Crescom Bank v. Terry, 269 F. Supp. 3d 708, 711

(D. S.C. 2017) (service at a vacation home owned by deponent’s

company satisfies Rule 45); S.E.C. v. Rex Venture Group, LLC, No.

5:13-MC-004-WTH-PRL, 2013 WL 1278088, at *2 (M.D. Fla. 2013)

(service of a subpoena by certified mail and federal express

satisfies Rule 45); Cordius Trust v. Kummerfeld, No. 99 CIV. 3200

(DLC), 2000 WL 10268 (S.D.N.Y. Jan. 3, 2000) (service of a subpoena

by certified mail satisfies Rule 45); Codrington v. Anheuser-

                                       9
           Case 18-24871-RAM   Doc 118    Filed 10/22/19   Page 10 of 14



Busch, Inc., No. 98-2417-CIV-T-26F, 1999 WL 1043861, at *1-2 (M.D.

Fla. Oct. 15, 1999) (service of a subpoena via first class U.S.

Mail satisfies Rule 45).

      A deponent’s actual and timely receipt of a subpoena is also

a    factor   in   considering     whether      service      was    “reasonably

calculated” to reach the deponent under Rule 45. See, e.g., Crescom

Bank v. Terry, 269 F. Supp. 3d 708, 711 (D. S.C. 2017) (a deponent’s

actual receipt of a subpoena in a timely fashion indicates the

method of delivery was “reasonably calculated” to ensure receipt

by   the   deponent).     Focusing       on   actual   receipt     to      evaluate

sufficiency of service seems circuitous, but the reasoning in these

cases makes sense.      When weighing the facts, courts seek to strike

a balance between the need for just and efficient administration

of a case and the prejudice that might be visited on the examinee

or examiner were service to be deemed effective or ineffective.

See, e.g., Cordius Trust v. Kummerfeld, No. 99 CIV. 3200 (DLC),

2000 WL 10268 (S.D.N.Y. Jan. 3, 2000) (finding “the interpretive

principle that the rules ‘be construed and administered to secure

the just, speedy, and inexpensive determination of every action,’

Rule 1, Fed. R. Civ. P.” supports allowing substitute service under

Rule 45); Codrington v. Anheuser-Busch, Inc., No. 98-2417-CIV-T-

26F, 1999 WL 1043861, at *2 (M.D. Fla. Oct. 15, 1999) (Where “it

is undisputed that [the deponent] received actual notice of the




                                     10
        Case 18-24871-RAM    Doc 118       Filed 10/22/19   Page 11 of 14



subpoena, . . . requiring the Plaintiffs to personally serve the

subpoena would result in mere undue delay.”).

     Courts   have   also   focused    on     equitable      considerations   in

assessing the relevance of actual receipt.              See Hall v. Sullivan,

229 F.R.D. 501, 504 (D. Md. 2005) (agreeing with the conclusion

reached in Doe v. Hersemann, 155 F.R.D.630, 631 (N.D. In. 1994),

“that requiring personal service in order to effectuate delivery,

even where the party served has not denied it received the subpoena

and had an opportunity to protect its interests, ‘would only serve

to torture the rules and drive up the expense of litigation’—a

conclusion that would be in direct contradiction to the directive

of Rule 1” of the Federal Rules of Civil Procedure).                  The weight

accorded a finding of actual receipt is significant. See S.E.C. v.

Rex Venture Group, LLC, No. 5:13-MC-004-WTH-PRL, 2013 WL 1278088,

at *2 (M.D. Fla. 2013) (identifying the purpose of service as

putting a deponent on notice and finding such purpose effectuated

where a deponent actually receives a subpoena).

     Returning to the sufficiency of service here, the facts bear

a striking resemblance to the facts at issue in Falcon Air, 2008

WL 2038799. In Falcon Air, a liquidating trustee served a subpoena

on December 1, 2007, on the deponent’s wife at a residence owned

by the deponent.     The deponent, “Fajardo,” argued he had not lived

at the residence since February 2007 and moved to quash the




                                      11
          Case 18-24871-RAM    Doc 118      Filed 10/22/19   Page 12 of 14



subpoena.       The    court    found       Fajardo’s        arguments       “to   be

unpersuasive,” explaining as follows:

     Although Fajardo may not have resided there at that time,
     the substitute service was reasonably calculated to
     [e]nsure receipt of the subpoena by the witness, as
     evidenced by the fact that Fajardo both timely received
     the subpoena from his wife, and was able to file a timely
     motion to quash the subpoena.

Falcon Air, at *4 (citation omitted).

     Like   Fajardo,    Cola   Filho        was   maintaining      at    least     two

residences in February 2019 when the Subpoena was served, the

Brickell Apartment, which was home for Cola Filho’s family and his

residence when he was in Miami, and at least one residence in

Brazil.   The Court does not reach the issue of whether Cola Filho

“resided” in Brazil or in Miami, Florida, or which residence was

Cola Filho’s primary residence, at the time the Subpoena was

served.   For purposes of this Order, even if Cola Filho was not in

the United States when the Subpoena was served, and even if Cola

Filho resided in Brazil, Cola Filho maintained a presence at the

Brickell Apartment sufficient for service on him at that location

to be reasonable under Rule 45.

     The sufficiency of service is more tenuous here given the

added intermediary of service on a housekeeper. However, the Court

can, and does, logically infer that the Subpoena served on the

housekeeper was delivered to Cola Filho, whether directly or

through his wife.      This inference is strongly supported by the


                                       12
           Case 18-24871-RAM      Doc 118       Filed 10/22/19   Page 13 of 14



indisputable fact that Cola Filho timely received and promptly,

via counsel, sought to quash the Subpoena.

        Equitable considerations also favor denying the Motion to

Quash.     The Foreign Representative proffered evidence suggesting

that Cola Filho has evaded service in Brazil by declaring a Florida

residence and declared a Brazilian residence when being served in

Florida.       [DE #111, pp.6-7].         The Court is not finding that Cola

Filho has wrongfully evaded service either here or in Brazil.

However, courts have found that wealthy deponents may not evade

service       by   occupying    multiple        residences       and    enjoying    the

privilege of concierge and housekeeping services. See Cordius

Trust    v.    Kummerfeld,     No.   99   CIV.      3200   (DLC),      2000   WL   10268

(S.D.N.Y. Jan. 3, 2000) (finding Rule 45 allows for service of a

subpoena by certified mail on a deponent who rebuffed attempts at

personal service and whose doorman restricted a process server’s

access to a deponent’s apartment).

        Cola Filho’s counsel argued that it would be unfair to compel

Cola Filho to come to Miami to produce documents and appear for

deposition just because he had notice of the Subpoena. The Foreign

Representative responded by stating that he was not insisting on

compliance in Miami.           Instead, the Foreign Representative agrees

to receive document production, and to depose Cola Filho, either

in Florida or in Brazil.             Cola Filho will not be prejudiced by

appearing for deposition and producing documents where he claims

                                           13
             Case 18-24871-RAM   Doc 118    Filed 10/22/19   Page 14 of 14



to reside.       By contrast, the Debtors’ estates would suffer undue

delay and incur undue costs if required to re-serve Cola Filho in

Brazil with a Subpoena that already is in Cola Filho’s possession.

        Therefore, it is -

        ORDERED as follows:

        1.    The Motion to Reconsider is granted.

        2.    The Order Granting Motion to Quash is vacated.

        3.    The Motion to Quash is denied.

        4.    Cola Filho may satisfy his discovery obligations (i.e.

appear for deposition and produce documents) in Brazil.

        5.    Cola Filho and the Foreign Representative shall make

their best efforts to agree to a date, time, and place for Cola

Filho’s deposition and document production.

        6.    Unless otherwise agreed by the Foreign Representative,

Cola Filho shall satisfy his discovery obligations by December 2,

2019.

                                     ###


COPIES TO:

Barry Turner, Esq.
Michael Green, Esq.
Leyza Blanco, Esq.
Daniel Coyle, Esq.




                                       14
